Citation Nr: 0813376	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-44 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right foot and 
leg disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral eye disability.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for chest 
pains.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953 and from July 1961 to September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York, which denied the benefits sought on 
appeal.

In December 2005 the Board denied the claims.  The veteran 
appealed, and in a May 2007 decision the United States Court 
of Appeals for Veterans Claims  vacated and remanded the 
decision of the Board.

The case was advanced on the Board's docket under 38 U.S.C.A. 
§ 7107 (West 2002 & Supp. 2007) and 38 C.F.R. § 20.900 (2007) 
in light of the appellant's advanced age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2007, the Court held that VA failed to provide 
adequate notice under the Veterans Claims Assistance Act of 
2000 in light of the decisions announced in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In particular, the Court found 
that in a claim to reopen VA must look at the reasons and 
bases for the prior decisions and provide a notice letter 
describing, with some degree of specificity, what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
deficient in the prior denials, i.e., the August 1953 and 
February 1999 rating decisions.  Further, the Court found 
that the correspondence of record failed to adequately notify 
the veteran what was necessary to establish service 
connection.   

In light of the Court's holdings, the Board finds further 
development to be warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the veteran the 
notice required in a claim to reopen.  The 
notice must specifically include the 
definition of new and material evidence, 
and specific notice as to what specific 
type of evidence would be considered new 
and material since the August 1953 and 
February 1999 rating decisions which 
denied a bilateral eye disorder, and a low 
back disorder, a disorder manifested by 
chest pains, and dizziness respectively.  
The veteran must further be provided 
notice of the evidence necessary to 
establish service connection, notified who 
is responsible for securing that evidence, 
and notified of his duty to submit any 
evidence in his possession.  Finally, the 
veteran must be provided notice how 
disability ratings and effective dates are 
assigned.  The veteran and his 
representative should have the opportunity 
to respond. 

2.  Thereafter, the claims must be 
readjudicated by the regional office.  In 
their readjudication the RO must address 
whether the appellant was prejudiced by 
the fact that full VCAA notice was not 
provided until 2008  If any claim remains 
denied the RO must issue a supplemental 
statement of the case, and the appellant 
an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



